Citation Nr: 1740256	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-33 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965.  The appellant is claiming VA benefits as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.    

In July 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic record.

In September 2016, the Board remanded this claim to obtain a VA opinion, which was done in October 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directive and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in February 2000.  The Certificate of Death lists the immediate cause of death as oral/throat cancer.    

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The disability that caused the Veteran's death was not manifested during the Veteran's military service, nor was it otherwise related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim decided herein, the appellant has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The appellant is seeking service connection for the cause of the Veteran's death.  The Veteran passed away in February 2000.  The Certificate of Death lists the immediate cause of death as oral/throat cancer.  The Veteran was not service-connected for any disability, to include the disorder listed on his Certificate of Death, at the time of his death.  Nevertheless, the appellant contends that the Veteran was exposed to hazardous chemicals in service, to include pentachorophenal (PCP), from handling wooden munitions boxes and hospital medical waste and chemicals, and that post-service, he suffered from rashes on his arms and hands.  She asserts that this exposure caused the disability, which led to the Veteran's death.  His military occupational specialty was Armorer.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2016).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2016).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A.  § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2016).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2016).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2016).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2016).

Service records show the Veteran was normal in all respects upon service entrance and separation, and that during service he was treated for vesicles on the hands in February 1964 and shortness of breath in September 1964 and February 1965.  

The appellant testified that the Veteran was diagnosed with jaw cancer in 1993.  Private treatment notes document that he began treatment for cancer of the head and neck in December 1999, and that he smoked one pack per day of cigarettes since he was a teenager.  A January 2000 private treatment note states that the Veteran's "past medical history is really noncontributory until his values were found with his cancer except for tobacco and alcohol use."

The appellant submitted a July 2016 private medical opinion from the Veteran's physician stating that the Veteran's exposure to various different chemicals, metals and materials during his service in the military caused his condition.  She also submitted an internet article discussing the toxicity of polychlorinated biphenyl (PCB).

The Board previously found that this private opinion was inadequate to support an award of service connection because it did not provide a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  However, as it indicated a relationship between the Veteran's service and his cause of death, the Board remanded to obtain a VA opinion.  

A VA opinion was done in October 2016.  The examiner opined that based on the review of all available medical records, review of available medical literature in this regard and in accordance with accepted medical principles and treatises, with a very high degree of medical certainty that it is less likely than not ( less than 50 percent probability ) that the Veteran's oral/throat cancer is related to service, to include chemical exposure.  The examiner clearly noted that the articles submitted do not state a connection between PCBs and oral/throat cancer.  Further, the examiner rationalized that oropharyngeal cancers are well known cancers that on medical literature review are mostly idiopathic and their etiology is poorly understood, but these are well known to occur much more commonly in people exposed to tobacco products ( chewing or smoking ) and these cancers are not definitely known to be caused from or associated with occupational chemical exposures like the ones that were claimed.  The Veteran's tobacco use history is not available in the submitted records, but would be a valuable piece of information in determining possible etiology of this cancer.  The July 2016 private medical opinion, the submitted articles, the Veteran's service treatment records, and other medical history do not provide any possible linkage between his cancer and his military service.  

As the VA examiner provided a detailed rationale for the opinion, it outweighs the submitted July 2016 private opinion.  Again, as noted by the VA examiner, the internet articles do not provide a connection between PCBs and oral/throat cancer.  As such, these articles also have not probative value.  

After considering the totality of the evidence, the Board finds that the preponderance of the evidence demonstrates that the disability that caused the Veteran's death, oral/throat cancer, was not related to military service.  Again service treatment records are silent with respect to any finding of oral/throat cancer or any related disability.  Significantly, there is no medical evidence that cancer manifested to a compensable degree within one year of the Veteran's discharge so the service incurrence of such may not be presumed.  Moreover, the VA examiner clearly opined that it is less likely than not ( less than 50 percent probability ) that the Veteran's oral/throat cancer is related to service, to include chemical exposure and provided a detailed rationale for this opinion.  

The Board recognizes that the appellant believes that the Veteran died as a result of chemical exposure in service.  However, the record does not reflect that the appellant has the necessary training or expertise to relate the cause of the Veteran's  death to service.  A layperson is generally not capable of opining on matters requiring medical knowledge.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In sum, the appellant's opinion as to cause of death is of little probative value and is outweighed by medical evidence of record. 

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as the probative evidence of record does not show a link between the Veteran's cause of death to any injury or disease during service.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


